DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-15, 17, 21, 24, and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant teaches a blood pump comprising a collapsible and expandable region distal of an impeller assembly, wherein the collapsible and expandable region comprises a distal portion of the housing comprising inlet apertures deformed to invert proximally within itself to achieve an inverted collapsed configuration…and wherein the distal portion of the housing is adapted to passively evert to achieve an expanded configuration.
The closest prior art (Siess et al. US Patent Application Publication 2004/0044266 A1) discloses a blood pump having a housing, inlet apertures, outlet apertures and an impeller assembly comprising at least a rotatable rotor within the housing; a collapsible and expandable region disposed distal of the impeller assembly, and a non-expandable region proximal of the collapsible and expandable region. However, the cited reference fail to individually disclose, or suggest when combined, the collapsible and expandable region comprise a distal portion of the housing comprising the inlet apertures deformed to invert proximally within itself to achieve an inverted collapsed configuration…and wherein the distal portion of the housing is adapted to passively every to achieve an expanded configuration.
	Applicant’s arguments directed to the Shifflette reference is persuasive.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.M.E./Examiner, Art Unit 3792                                                                                                                                                                                                        

/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792